Citation Nr: 0634514	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial rating for dyspepsia, 
currently rated at 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker






INTRODUCTION

The veteran last served on active duty from September 1992 to 
March 1994, with over one year of prior active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision that denied a 
compensable rating for dyspepsia and denied service 
connection for hearing loss.  

In a November 2003 rating decision, the RO granted service 
connection for left ear hearing loss, rated as 
noncompensable, effective from the date of the claim.  On the 
March 2004 VA Form-9, the veteran indicated that he was 
appealing the evaluation for left ear hearing loss, which the 
RO considered a notice of disagreement by the RO.  The RO 
issued a statement of the case for the hearing loss claim in 
November 2004.  A substantive appeal was not been received 
from the veteran on that issue and it is not before the 
Board.

In a November 2003 rating decision, the RO granted awarded a 
rating of 10 percent for dyspepsia, effective from the date 
of the claim.

FINDING OF FACT

Although the veteran has had complaints of diarrhea, 
abdominal cramping, reflux, sub-sternal and left shoulder 
pain, he has denied dysphagia (difficulty swallowing), and 
there is no competent medical evidence of record showing that 
he has had considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
dyspepsia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114; 
Diagnostic Code § 7346 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran, if the evidence is in approximate balance. 38 
U.S.C.A. § 5107; C.F.R. § 4.3.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e. disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  
Furthermore, where entitlement to compensation has already 
been established and an increased disability rating is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).
Since there is a disagreement with the initial rating, 
entitlement to "staged ratings" has been considered.  

The veteran has been awarded a 10 percent rating for his 
service-connected dyspepsia, which has been rated as 
analogous to a hiatal hernia under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) § 7346.  In order to receive the next 
higher rating of 30 percent, the evidence must establish 
persistently recurring epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, arm or 
shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted when there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

The evidence consists of VA progress notes from 2002, and two 
VA examinations.  In January 2002, the veteran was treated 
for complaints of right lower quadrant/inguinal pain.  He 
denied fever, chills, nausea, vomiting, shortness of breath, 
chest pain or bowel/bladder dysfunction.  After imaging, he 
was diagnosed with stool impaction of the right colon.  Later 
that year, in October 2002, the veteran underwent a 
colonoscopy, and an impression of colon polyps and internal 
hemorrhoids was given.  In January 2003, he complained of 
chest heaviness, and that his blood pressure had been 
elevated for the past three weeks.  Then in June 2003, he 
complained of left shoulder pain.  An EKG was conducted, and 
the results were within normal limits.  There are no further 
VA treatment records reflecting treatment for dyspepsia or 
related symptoms.

At an April 2003 VA examination, the veteran reported that he 
started having abdominal cramping and nausea since the 1990s.  
Upon examination, the veteran had a soft abdomen with 
positive bowel sounds and no bruit.  The examiner diagnosed 
the veteran with dyspepsia.

During a May 2004 VA examination, although the veteran 
complained of substernal, left arm and epigastric pain (which 
he stated was between six and nine out of ten on the pain 
scale), he denied dysphagia, recent hematemesis, and melena.  
He further reported reflux, nausea, vomiting, and diarrhea, 
which occurred 11 to 15 times a day over the past eight 
years.  The provider noted that the veteran currently worked 
as a mail carrier, and had to plan his day around his bowel 
movements.  Upon examination, the veteran appeared well 
nourished and his health was normal except for some obesity.  
There were no clinical findings of anemia.  The abdomen was 
noted to have hyperactive bowel sounds and generalized 
abdominal tenderness with no rebound.  The examiner diagnosed 
the veteran with dyspepsia and irritable bowel syndrome.
  
Although, the veteran reported reflux, nausea, vomiting, 
diarrhea and left shoulder pain, the VA examiner from the 
most recent VA examination found no evidence of dysphagia, or 
any considerable amount of impairment of health related to 
the veteran's dyspepsia.  In fact, the veteran's health  was 
reported as normal with no evidence of weight loss.  While it 
appears the veteran may have some of the symptoms required 
for a 30 percent rating, the overall clinical picture more 
closely approximates the criteria for a 10 percent rating, 
which is assigned for hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation, but of less severity.  
38 C.F.R. § 4.114; DC § 7346; See 38 C.F.R. § 4.7.

The preponderance of the evidence is against a higher rating; 
there is no doubt to be resolved; and a rating in excess of 
10 percent for dyspepsia is not warranted.  

II.  Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must be 
provided to a claimant before the initial unfavorable agency 
or original jurisdiction (AOJ) decision on a claim for VA 
benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a June 2003 letter, VA advised the veteran of the first 
three elements required by Pelegrini II.  Although the 
veteran was not specifically asked to provide any evidence in 
his possession that pertains to his claim, the veteran 
understood the need to do so, as he reported in a June 9, 
2003 statement that all medical evidence had been presented.  
More recently, it has been determined that proper notice 
should also include information regarding (a) the evidence 
necessary to establish a disability rating and (b), the 
effective date for any disability evaluation awarded.  These 
notices were not provided to the veteran, however, there is 
no prejudice to the veteran as the issues of disability 
ratings and effective dates are rendered moot by the Board's 
decision.  See Bernard v. Brown, 4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA treatment records are 
associated with the file, and there are no indications that 
relevant evidence exists that have not been already obtained 
(as stated, he reported in a June 9, 2003 statement that all 
medical evidence had been presented).  Two VA examinations 
were conducted, and their reports are associated with the 
file.  VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER

Entitlement to a higher initial rating for dyspepsia, 
currently rated at 10 percent, is denied. 






____________________________________________
RONALD W. SCHOLZ	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


